Citation Nr: 0414224	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
heart attack.

2.  Entitlement to service connection for skin eruptions.

3.  Entitlement to service connection for bilateral toe 
fungus.

4.  Entitlement to service connection for blurred vision, 
residuals of a foreign body in the eye.

5.  Entitlement to service connection for right foot 
arthritis, with tendonitis and pain.

6.  Entitlement to service connection for syncopal episodes.

7.  Entitlement to service connection for inflammation of the 
knees.

8.  Entitlement to service connection for varicose veins.

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for a pancreas 
condition, due to lead exposure.

11.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include a paranoid personality 
disorder.

12.  Entitlement to service connection for numbness, loss of 
feeling and loss of range of motion of the left elbow, wrist 
and hand.  

13.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back pain with degenerative disc 
disease.

14.  Entitlement to an initial evaluation in excess of 10 
percent for tinea cruris.  

15.  Entitlement to an initial compensable evaluation for 
bilateral athlete's foot.

16.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

17.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia with gastroesophageal reflux (GER) and 
diverticulosis.

18.  Entitlement to an initial compensable evaluation for 
missing right big toenail.  

19.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder impingement, residual of 
subacromial arthroscopic decompression, with pain (non-
dominant).  

20.  Entitlement to an initial evaluation in excess of 10 
percent for right-sided herniated disc with degenerative disc 
disease at C5-6, to include spasms.

21.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1978, October 1982 to March 1988 and August 1996 to February 
2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied service connection 
for residuals of a heart attack; skin eruptions; bilateral 
toe fungus; blurred vision, residual of a foreign body in the 
eye; right foot arthritis, with tendonitis and pain; syncopal 
episodes; inflammation of the knees; varicose veins; migraine 
headaches; a pancreas condition, due to lead exposure; and 
numbness, loss of feeling and loss of range of motion of the 
left elbow, wrist and hand.  The rating on appeal also found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
paranoid personality disorder.  

The rating decision on appeal granted service connection for 
chronic low back pain with degenerative disc disease and 
evidence of L5 root neuropathy, evaluated as 10 percent 
disabling; service connection for tinea cruris, claimed as 
chronic cysts, groin area, evaluated as 10 percent disabling; 
bilateral athlete's foot, evaluated as noncompensable; 
service connection for hypertension, evaluated as 10 percent 
disabling; service connection for missing right big toenail, 
evaluated as noncompensable; service connection for left 
shoulder impingement, residuals of subacromial arthroscopic 
decompression, with pain (non-dominant), evaluated as 10 
percent disabling; service connection for right-sided 
herniated disc to include spasms, evaluated as 
noncompensable.  The rating decision on appeal granted a 10 
percent evaluation for hiatal hernia with GER and 
diverticulosis.  The effective date for these awards was 
February 26, 2002, except for the award regarding the missing 
right big toenail which was assigned an effective date in 
March 1988.  

The rating decision on appeal also denied entitlement to a 
TDIU.

During the pendency of the appeal, a March 2004 rating 
decision granted service connection for L5 root neuropathy, 
left lower extremity, evaluated as 10 percent disabling, 
effective in February 2002.  The veteran has not submitted a 
notice of disagreement with this evaluation, the RO has not 
addressed it in a statement of the case (SOC), and it is not 
before the Board.  38 C.F.R. § 20.201 (2003).

The March 2004 rating decision also assigned a 20 percent 
evaluation for the left shoulder impingement, and a 10 
percent evaluation for right-sided herniated disc with 
degenerative disc disease at C5-6 to include spasms.  The 
effective date of these increased evaluations was in February 
2002.  The Board finds that the veteran's March 2004 
testimony before the undersigned Veterans Law Judge, sitting 
at Indianapolis, constitutes a notice of disagreement with 
these increased evaluations.  Moreover, a March 2004 
supplemental statement of the case (SSOC) addressed the 
increased evaluations.  Accordingly, these issues are on 
appeal before the Board.  

The issues of entitlement to service connection for a 
psychiatric disability and entitlement to a TDIU are 
addressed in the Remand following this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran does not have current residuals of a heart attack; 
skin eruptions; blurred vision, residual of a foreign body in 
the eye; right foot arthritis, with tendonitis and pain; 
syncopal episodes, inflammation of the knees; varicose veins; 
migraine headaches; a pancreas disorder, due to lead 
exposure; or numbness, loss of feeling and loss of range of 
motion of the left elbow, wrist and hand.  

3.  The competent medical evidence demonstrates that the 
veteran's bilateral toenail fungus began during active duty.  

4.  An unappealed April 1988 rating decision denied service 
connection for a paranoid personality disorder.  

5.  Evidence added to the record since the April 1988 rating 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of a claim 
for service connection for a psychiatric disability. 

6.  The competent medical evidence demonstrates that the 
veteran complains of pain resulting from his chronic low back 
disability with degenerative disc disease; however, it is 
negative for objective findings or resulting disability.  

7.  The competent medical evidence demonstrates that the 
veteran's tinea cruris does not result in extensive lesions 
or marked disfigurement, affect 20 to 40 percent of his 
entire body or 20 to 40 percent of his exposed areas, or 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

8.  The competent medical evidence demonstrates that the 
veteran's bilateral athlete's foot does not result in 
exfoliation, exudation or itching of an exposed area or 
extensive area; affect at least 5 percent of his entire body 
or at least 5 percent of exposed areas; or require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

9.  The competent medical evidence demonstrates that the 
veteran's hypertension does not result in diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  

10.  The competent medical evidence demonstrates that the 
veteran's hiatal hernia with GER and diverticulosis does not 
result in substernal or arm or shoulder pain, or produce 
considerable impairment of health.  

11.  The competent medical evidence demonstrates that the 
veteran's missing right big toenail does not result in pain, 
symptoms, or objective findings.  

12.  The competent medical evidence demonstrates that the 
veteran's left shoulder impingement, does not result in 
fibrous union of the humerus, intermediate ankylosis of the 
scapulohumeral articulation, or limitation of motion of the 
arm to 25 degrees from the side.  

13.  The competent medical evidence demonstrates that the 
veteran complains of pain resulting from his right-sided 
herniated disc with degenerative disc disease at C5-6, to 
include spasms; however, it is negative for objective 
findings or resulting disability.  





CONCLUSIONS OF LAW

1.  Service connection for residuals of a heart attack is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).

2.  Service connection for skin eruptions is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2003).

3.  Service connection for bilateral toe fungus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2003).

4.  Service connection for blurred vision, as a residual of a 
foreign body in the eye, is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 4.9 (2003).

5.  Service connection for right foot arthritis, with 
tendonitis and pain, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2003).

6.  Service connection for syncopal episodes is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304. 3.306 
(2003).

7.  Service connection for inflammation of the knees is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).

8.  Service connection for varicose veins is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2003).

9.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).

10.  Service connection for a pancreas condition, due to 
exposure to lead, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).

11.  Service connection for numbness, loss of feeling and 
loss of range of motion of the left elbow, wrist and hand is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).

12.  Evidence received since the final April 1988 RO decision 
denying the veteran's claim for service connection for a 
paranoid personality disorder is new and material, and the 
claim for service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

13.  An initial evaluation in excess of 10 percent for 
chronic low back pain with degenerative disc disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293, 5295 (prior to September 26, 2003); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (September 26, 2003).

14.  An initial evaluation in excess of 10 percent for tinea 
cruris is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7813 (prior to August 20, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7813 (2003).

15.  An initial compensable evaluation for bilateral 
athlete's foot is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (prior to August 20, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Code 7813 (2003).

16.  An initial evaluation in excess of 10 percent for 
hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2003).

17.  An evaluation in excess of 10 percent for hiatal hernia 
with GER and diverticulosis is not warranted.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7246 (2003).

18.  An initial compensable evaluation for missing right big 
toenail is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (prior to August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7801 - 7805 (2003).

19.  An initial evaluation in excess of 20 percent for left 
shoulder impingement, residual of subacromial arthroscopic 
decompression, with pain (non-dominant) is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5202 (2003).

20.  An initial evaluation in excess of 10 percent for right-
sided herniated disc with degenerative disc disease at C5-6, 
to include spasms, is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 26, 2003); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claims after the enactment of the 
VCAA.  As a result, compliance is required with the notice 
and duty to assist provisions contained in the new law.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for a psychiatric disability.  
Therefore, no further development of this issue is needed at 
this stage.  The reopened claim is the subject of a remand, 
appended to this decision, for additional development, to 
include full compliance with VA's duty to notify and assist 
provisions noted above.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with regard to the remaining claims.  
The Board concludes that the discussions in the November 2002 
rating decision on appeal, the March 2004 rating decision, 
the September and October 2003 statements of the case (SOCs) 
and a March 2004 supplemental statement of the case (SSOC) 
adequately informed him of the information and evidence 
needed to substantiate his claims.  The Board observes that 
July 2002 and February 2004 VCAA notice letters, as well as 
the SOCs and SSOC, informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The issues of increased initial disability evaluations on 
appeal were first raised in a notice of disagreement 
submitted in response to the VA's notice of its November 2002 
rating decision.  Under 38 U.S.C. § 5103(a), VA, upon receipt 
of a complete or substantially complete application, must 
notify the claimant of the information and evidence necessary 
to substantiate the claim for benefits.  However, in this 
case the initial disability evaluation issues on appeal did 
not stem from an application for benefits, but rather stemmed 
from a notice of disagreement to the initial disability 
ratings assigned by a VA rating decision.  Under 38 U.S.C. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the SOCs and SSOC, but not the VCAA 
notice letters, informed the veteran of the information and 
evidence needed to substantiate his increased initial 
disability evaluation claims.  The SOCs and SSOC also 
informed the veteran of the regulations governing increased 
ratings.  Furthermore, all the pertinent evidence is already 
of record.  In light of the above, further development in 
this regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the increased initial disability evaluation 
claims.  As such, the Board finds the VA's duty to assist in 
these claims has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider these claims.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all available service medical records 
and post-service medical records.  In February 2004 
correspondence, the veteran stated that there were no other 
medical records to obtain.  During his March 2004 hearing 
before the undersigned Veterans Law Judge, the veteran said 
that he would submit additional medical records before the 
claims file was returned to Washington, DC.  However, the 
veteran failed to submit the additional medical records or 
any information enabling VA to obtain such records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in August and December 2001, VA 
conducted a number of medical examinations with regard to the 
veteran's claims.  The Board finds that the relevant medical 
evidence of record, to include the report of these VA 
examinations, contains sufficient detail to make a decision 
on this issue.  Thus, there is no duty to provide additional 
examinations or seek medical opinions with regard to the 
issues on appeal.  38 U.S.C. § 5103A(d);  38 C.F.R. § 
3.159(c)(4).  

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence.  It is clear that there is 
no additional relevant evidence that has not been obtained 
and that the appellant desires the Board to proceed with its 
appellate review.  See Quartuccio, supra; Pelegrini, supra. 

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided notice to the 
veteran in July 2002, prior to the November 2002 rating 
decision on appeal, and thus there was no defect with respect 
to the timing of the VCAA notice.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claims.  In its February 2004 letter, the RO 
informed the veteran that he could use an enclosed VA Form 
21-4138 to tell the RO about "any other records that may 
exist to support your claim...."  In an April 2004 letter to 
the veteran informing him that his claims had been certified 
to the Board for disposition, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background and Legal Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection Claims

The veteran contends that he should be service-connected for 
residuals of a heart attack he experienced while on active 
duty in April 1984; skin eruptions of the face, legs and 
buttocks that began during active duty; a bilateral toe 
fungus that primarily affects the big toes; blurred vision, a 
residual of a foreign body in the eye; right foot arthritis, 
with tendonitis and pain, that began in 2001; syncopal 
episodes that were aggravated during active duty; 
inflammation of the knees that he first noticed in 1983; 
varicose veins that he first noticed in 2000; migraine 
headaches that began in 2001; a pancreas condition due to 
exposure to lead while removing old flooring and lead paint; 
and numbness, loss of feeling and motion of the left elbow, 
wrist and hand, that he experienced during his entire 
military career and that became worse in 2001.  

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111;  38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a),(b) (2002).

Based on a thorough review of the record, the Board finds 
that the evidence shows onychomycosis during and after 
service, and thus supports the veteran's claim for service 
connection for a toenail fungus.  The veteran's service 
medical records provide that he was treated for a toenail 
fungus in 1985 and 1998.  The 1998 treatment report noted 
that he had chronic fungal nail infection and provided an 
assessment of onychomycosis.

The report of an August 2001 VA orthopedic examination notes 
that both of the veteran's great toes had abnormal nails with 
fungus infection under the nails.  The pertinent diagnosis 
was bilateral fungus infection of the great toenails.  
Similarly, the report of an August 2001 VA general medical 
examination resulted in a pertinent diagnosis of 
onychomycosis, in addition to tinea pedis of both feet.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for residuals of a heart attack; skin 
eruptions of the face, legs and buttocks; right foot 
arthritis, with tendonitis and pain; syncopal episodes, based 
on aggravation; inflammation of the knees; varicose veins; 
migraine headaches; a pancreas condition due to exposure to 
lead; and numbness, loss of feeling and motion of the left 
elbow, wrist and hand.  

In so finding, the Board observes that the veteran's service 
medical records are negative for several of the claimed 
disabilities.  The veteran was seen in October 1992 for non-
cardiac chest pain, at which point a myocardial infarction 
specifically was ruled out.  In September 1998, the veteran 
complained of chest pains and shortness of breath.  The 
treatment notes are negative for a myocardial infarction.  
The veteran's service medical records are also negative for 
diagnoses of migraine headaches; complaints, symptoms, 
findings or diagnoses related to the pancreas and lead 
exposure; and varicose veins.  

Turning to the issue of current disability, the Board 
recognizes the veteran's own assertions that he now suffers 
from all of these conditions.  However, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis.  
Espiritu, supra.  Thus, his own contentions do not constitute 
competent medical evidence of these current claimed 
disabilities.

In fact, the competent medical evidence demonstrates that the 
veteran does not have any of these claimed disabilities.  In 
this regard, the Board notes that an assessment or diagnosis 
of history of a condition does not indicate current 
disability.  

The report of an August 2001 VA orthopedic examination 
provides detailed results of physical examination.  The 
resulting pertinent diagnoses included: 1) complaint of left 
elbow, wrist and hand numbness and loss of motion that is not 
confirmed on examination, with no disability noted regarding 
the left elbow, wrist or hand; 2) complaint of pain in the 
feet with no objective findings on examination and no 
evidence of arthritis; he has a complaint of fallen arches  
and had moderate pes planus that was quite supple; X-rays 
were normal and there was no disability noted of the feet and 
ankles; and 3) painful knees with no objective findings on 
examination and no disability noted.  

The report of an August 2001 VA general medical examination 
provides that no varicose veins were noted.  Findings were 
negative for the pancreas or any lead exposure related 
conditions.  The veteran had a few dried, scaly skin lesions 
on the right and left fifth fingers, proximal phalanx area.  
The resulting pertinent diagnoses included: 1) onychomycosis 
with tinea pedis of both feet, dark discoloration of the left 
big toenail, rashes as described; and 2) history of lead-
based paint exposure, veteran does maintenance work and 
painting.  

The report of an August 2001 VA cardio examination notes that 
the veteran provided a history of migraine headaches, with 
none since June 2000.  The report does not provide any 
current findings or diagnosis relating to migraine headaches.  
The pertinent impressions were: 1) past history of myocardial 
infarction by history by veteran but no documentation in 
veteran's military records; currently no evidence of 
myocardial infarction by EKG and echocardiographic wall 
motion; history of recurrent syncope of unknown origin, with 
no evidence of any cardiac arrhythmias, valvular pathology; 
episode while on active duty appears to be vasovagal in 
nature.  

The report of a December 2001 VA medical examination for 
hypertension provides that the veteran had no varicose veins.  
The veteran's skin, including appendages, had discoloration 
over the groin area; otherwise the skin had normal turgor.  

The report of a December 2001 VA neurological examination 
provides that the veteran complained of migraine headaches 
since June 2000.  The report provides no pertinent findings 
or diagnosis relating to migraines.  The report noted that 
the veteran suffered from pain in both arms and numbness in 
the left leg, that were not likely related to lead exposure.  
In an April 2002 addendum, the examiner wrote that lead level 
was not indicated.  

With respect to the veteran's claim for service connection 
for syncope based on aggravation, the fact that the competent 
medical evidence demonstrates no current disability is 
dispositive.  In light of the fact the veteran does not now 
have syncope, additional analysis as to whether he had 
syncope prior to active service is not necessary or relevant.  

Regarding the veteran's claimed blurred vision, as a residual 
of a foreign body in the eye, the report of an August 2001 VA 
eye examination provides that the veteran's sole current 
diagnosis is myopia/astigmatism.  Both astigmatism and myopia 
are considered refractive errors, and as such are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  That is, 
refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provides no basis for service connection.  Id; Beno v. 
Principi, 3 Vet. App. 439 (1992); Winn v. Brown, 8 Vet. App. 
510 (1996).

As the preponderance of the evidence is against these service 
connection claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

New and Material Evidence Claim

The veteran continues to assert that he incurred a 
psychiatric disability while on active duty.  He maintains 
that the he had been misdiagnosed with paranoid personality 
disorder, and that VA doctors at the North Chicago Clinic 
gave him a diagnosis of bipolar disorder in 2001.  

An April 1988 rating decision denied service connection for a 
paranoid personality disorder.  The rating decision observed 
that a personality disorder is not a disability for which 
compensation may be paid under the provisions of 38 C.F.R. 
§§ 3.303 (c) and 4.127.  The veteran did not appeal this 
decision to the Board and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

The evidence of record at that time included the veteran's 
service medical records.  They show that at various times in 
1987, the veteran was diagnosed with adjustment disorder with 
anxious mood; adjustment disorder with mixed mood; and mixed 
personality disorder and paranoid personality disorder.  
Physical treatment records dated in 2000 and 2001 indicate 
that the veteran was taking Zoloft and Wellbutrin.  Mental 
health records, corresponding to the prescription of these 
medications, are not in the veteran's claims file.  

The April 1988 rating decision denying service connection for 
a paranoid personality disorder is final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105.  
In order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to this claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  Id.  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  As the 
veteran's claim was filed prior to that date, these changes 
are not applicable in this case.

Evidence submitted since the April 1988 rating decision 
became final includes the report of an August 2001 VA 
psychiatric examination.  The report provides that it is 
based on a diagnostic interview and a review of the veteran's 
service medical records.  The resulting Axis I diagnosis is 
cyclothymic disorder.  The examiner summarized that there was 
no mental health treatment prior to military service.  The 
veteran's mood lability had occurred over at least a two-year 
period from 1999 until the present.  The current episode 
began in 1990 (sic), with recent exacerbation of symptoms in 
March 2001.  The veteran's current symptoms of mood lability 
and depression originated during the veteran's military 
service.  His mental health condition was aggravated by the 
stress of conformance to the daily demands of military 
service.  

The Board notes that the service medical records of record do 
not include any mental health treatment records.  Thus, the 
examiner's positive nexus opinion appears to be based on the 
veteran's own history.  Nevertheless, the Board finds that 
the August 2001 VA psychiatric report is new within the 
meaning of the cited legal authority.  The report, which 
diagnoses the veteran with current cyclothymic disorder, is 
not cumulative of evidence considered by the April 1988 
rating decision and is relevant to the claim for service 
connection.  

The Board also finds that the August 2001 VA psychiatric 
report is material because it provides a more complete 
picture of the circumstances surrounding the veteran's 
claimed psychiatric disability, within the meaning of Hodge, 
supra.  What was missing at the time of the April 1988 rating 
decision was competent medical evidence of a current 
psychiatric disability, other than a personality disorder.  
The August 2001 VA psychiatric report provides such a current 
diagnosis, and links it to the veteran's service, albeit 
based on history provided by the veteran (as noted, the 
service medical records in the record do not include 2000 and 
2001 mental health treatment records).  When viewed with the 
evidence already of record, the August 2000 VA examination 
report provides a more complete picture of the circumstances 
surrounding the veteran's claimed psychiatric disability.  
The Board finds that this new evidence is significant enough 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Therefore, it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).

Increased Evaluation Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Regarding the claims for initial increased evaluations, the 
Board notes that when the veteran initiated his appeal of 
these issues, he was appealing the original assignments of 
disability evaluation following awards of service connection.  
The severity of these disabilities are to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119(1999).

The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Entitlement to an Initial Evaluation for Chronic Low Back 
Pain
with Degenerative Disc Disease in Excess of 10 Percent

The report of an August 2001 orthopedic examination provides 
that the veteran complained of low back pain, spasms, and 
pain from the low back to the back of both legs from the 
thighs to the toes.  On examination, the veteran had no 
palpable spasm in the thoracic or paravertebral muscles 
whether erect or prone.  He actively resisted all thoracic 
and lumbar motion, so it was impossible to have a true 
picture of range of motion of this area.  Straight leg 
raising was negative bilaterally.  Reflexes in the lower 
extremities were positive and equal with no motor weakness.  
When sitting he could bend forward easily to tie his shoes 
without complaint of pain.  There was no evidence of any lack 
of endurance or lack of coordination.  X-rays conducted in 
June 2001 were noted to be normal.  The pertinent diagnosis 
was low back pain and spasm with no objective findings on 
examination and no disability noted regarding the his neck 
and low back.  The examiner commented that previous X-rays 
conducted earlier that year were normal, a 1998 MRI study was 
normal, and an EMG study in July 2000 was only suggestive and 
did not confirm any neuropathy.  

The report of a December 2001 VA medical examination for 
hypertension provides that on examination the veteran had 
good pulses and sensory response.  There was no joint 
swelling noted and he had full range of motion.  

The report of a December 2001 VA neurological examination 
provides that the veteran complained of pain and spasms in 
his lower back.  The examiner summarized the examination 
findings by noting that the veteran had numbness in his left 
leg with no obvious neurological cause for his complaints 
found at present.  

VA outpatient treatment reports show that the veteran 
continued to complain of low back pain during the remainder 
of the appeal period.

There have been significant changes in the regulations 
pertaining to back disorders during the pendency of this 
appeal.  The veteran has been provided all pertinent rating 
criteria.  

Under the previous regulations, Diagnostic Code 5293 applied 
to intervertebral disc syndrome while Diagnostic Code 5295 
applied to lumbosacral strain.  Effective September 23, 2002, 
the criteria for evaluating intervertebral disc syndrome were 
amended.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see 
67 Fed. Reg. 54345 (Aug. 22, 2002).  Effective September 26, 
2003, the entire section of the rating schedule that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).

Prior to September 26, 2003, Diagnostic Code 5295 
contemplates lumbosacral strain and provides a 10 percent 
disability evaluation for lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  Diagnostic Code 5295 
(prior to September 26, 2003).

Effective September 26, 2003, lumbosacral or cervical strain 
has been reassigned to Diagnostic Code 5237.  The General 
Rating Formula for Diseases and Injuries of the Spine (for 
diagnostic codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, forward flexion of the 
cervical spine to 15 degrees or less, or, favorable ankylosis 
of the entire cervical spine, warrants a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness resulting in abnormal gait or abnormal spine 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Turning to the rating criteria for intervertebral disc 
syndrome, prior to September 23, 2002 ratings were provided 
for this disability when the disorder is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  
Diagnostic Code 5293 (prior to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
(the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) or by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Ratings were provided for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months (10 percent), with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months (20 percent), with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (40 percent), 
or with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent). 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

Effective September 26, 2003, intervertebral disc syndrome 
has been reassigned to Diagnostic Code 5243.  It may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for chronic low back pain with degenerative disc 
disease under any of the old or revised criteria, even when 
considering Deluca.  In so finding, the Board recognizes that 
the veteran's VA outpatient treatment reports show that he 
has continued to complain of pain.  However, they are 
negative for objective findings warranting an increased 
evaluation.  

On the other hand, the report of the August 2001 VA 
orthopedic examination provides that there were no objective 
findings on examination, and no disability was noted 
regarding the veteran's neck and low back.  The report of a 
December 2001 VA examination for hypertension provides that 
on examination of the veteran's musculoskeletal system, there 
was no joint swelling noted and he had full range of motion.  
The Board finds that these medical findings, which 
demonstrate that the veteran's chronic low back pain with 
degenerative disc disease results in no disability, are 
strong evidence against an increased evaluation.  

The Board recognizes the veteran's contentions that his low 
back disability warrants a higher evaluation.  While the 
veteran is competent to testify as to observable symptoms, as 
a lay person he is not competent to provide an opinion 
requiring medical knowledge, such as an opinion as to the 
severity of a disability.  Thus, his own contentions do not 
warrant competent medical evidence that his low back 
disability warrants an increased evaluation.  Espiritu, 
supra.

Entitlement to an Initial Evaluation for Tinea Cruris in 
Excess of 10 Percent

The report of the August 2002 VA general medical examination 
provides that the veteran's skin, including appendages, was 
normal color and turgor.  He had a dark skin rash at the 
groin area with scattered macular pustular lesions in the 
groin area ranging from 1 mm to 1/2 cm in size.  There were 
about 6 on each side with scratch marks.  There was no 
tenderness.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  

The veteran's tinea cruris is evaluated as dermatophytosis, 
Diagnostic Code 7813.  Under the rating criteria applicable 
prior to August 30, 2002, dermatophytosis was evaluated as 
for eczema under Diagnostic Code 7806.  Under the version of 
Diagnostic Code 7806 applicable prior to August 30, 2002, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Diagnostic Code 
7806 (prior to August 30, 2002).

Under the revised rating criteria provided by Diagnostic Code 
7813, dermatophytosis should be rated depending upon the 
predominant disability as disfigurement of the head, face or 
neck; scars; or dermatitis (Diagnostic Code 7806).  In the 
present case, the veteran's predominate disability is similar 
to dermatitis.  

Under the revised rating criteria provided by Diagnostic Code 
7806, a 10 percent rating is assigned where at least 5 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period. A 30 percent rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  Diagnostic Code 
7806 (effective August 30, 2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for initial evaluation for tinea cruris in 
excess of 10 percent under the previous or revised criteria.  
The August 2001 VA examination report does not show that the 
veteran's tinea cruris results in constant exudation, 
extensive lesions, or marked disfigurement.  Diagnostic Code 
7806 (prior to August 30, 2002).  Nor does it show that 20 to 
40 percent of the veteran's entire body or 20 to 40 percent 
of his exposed areas are affected, or; that he requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  Diagnostic Code 7806 (effective August 30, 2002).

The Board recognizes the veteran's contentions that his tinea 
cruris warrants a higher evaluation.  While the veteran is 
competent to testify as to observable symptoms, as a lay 
person he is not competent to provide an opinion requiring 
medical knowledge, such as an opinion as to the severity of a 
disability.  Thus, his own contentions do not warrant 
competent medical evidence that his tinea cruris warrants an 
increased evaluation.  Espiritu, supra.

Entitlement to an Initial Compensable Evaluation for 
Bilateral Athlete's Foot

The report of the August 2001 VA general medical examination 
provides that the veteran's feet had scaling, dry skin, and 
cracking involving the fifth toes of both feet, webs between 
the fourth and fifth toe and missing toenail on the right big 
toe, and dark discoloration of the left big toenail.  The 
pertinent diagnosis was onychomycosis with tinea pedis 
[athlete's foot] of both feet.  He had a dark discoloration 
of the left big toenail and rashes as mentioned.  

As noted, effective August 30, 2002, the VA revised the 
criteria for evaluating skin disabilities.  67 Fed. Reg. 
49590-49599 (2002).  The veteran has been provided both sets 
of criteria by the RO.  

The veteran's athlete's foot is evaluated as dermatophytosis, 
Diagnostic Code 7813.  Under the rating criteria applicable 
prior to August 30, 2002, dermatophytosis was evaluated as 
for eczema under Diagnostic Code 7806.  A 10 percent rating 
is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Diagnostic Code 
7806 (prior to August 30, 2002).

Under the revised rating criteria provided by Diagnostic Code 
7813, dermatophytosis should be rated depending upon the 
predominant disability as disfigurement of the head, face or 
neck; scars; or dermatitis (Diagnostic Code 7806).  In the 
present case, the veteran's predominate disability is similar 
to dermatitis.  Under the revised rating criteria provided by 
Diagnostic Code 7806, a 10 percent rating is assigned where 
at least 5 percent but not more than 20 percent of the entire 
body is affect, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period. A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affect, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  Diagnostic Code 7806 (effective August 30, 2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for bilateral 
athlete's foot, under the previous or the revised criteria.  

In reaching this decision, the Board observes that the August 
2001 VA examination  did not find that the veteran's 
disability resulted in exudation or itching of an exposed 
area or extensive area.  Diagnostic Code 7806 (prior to 
August 30, 2002).  Similarly, the examination did not find 
that the veteran's disability affects at least 5 percent of 
the entire body, or at least 5 percent of the exposed areas, 
or required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the twelve month 
period.  Diagnostic Code 7806 (effective August 30, 2002).

The Board recognizes the veteran's contentions that his 
bilateral athlete's foot warrants a higher evaluation.  While 
the veteran is competent to testify as to observable 
symptoms, as a lay person he is not competent to provide an 
opinion requiring medical knowledge, such as an opinion as to 
the severity of a disability.  Thus, his own contentions do 
not warrant competent medical evidence that his bilateral 
athlete's foot warrants an increased evaluation.  Espiritu, 
supra.

Entitlement to an Initial Evaluation for Hypertension in 
Excess of 10 Percent.

The report of an August 2001 VA general medical examination 
provides that the veteran's blood pressure was 130/190.  

The report of a December 2001 VA medical examination for 
hypertension provides that a series of blood pressure 
readings from September 18 - 22, 2001 ranged from 122/74 to 
158/144.  On current examination, the veteran's blood 
pressure was 140/100.  The pertinent diagnosis was labile 
hypertension.  His blood pressure fluctuates; currently he 
had elevated blood pressure and was on two blood pressure 
medications.  

VA outpatient treatment report show that the veteran had 
blood pressure readings of 121/78 and 110/80 in January 2003, 
and 136/67 in January 2004.  

Diagnostic Code 7101, for hypertensive vascular disease, 
provides for a 10 percent rating when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
evaluation is warranted for hypertension with diastolic 
pressure predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See Diagnostic Code 7101, Note 
1(defining hypertension).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for hypertension.  The competent medical evidence 
does not show that the veteran's diastolic pressure is 
predominantly 110 or more, or that his systolic pressure is 
predominantly 200 or more.  The Board notes that in September 
2001, the veteran had a blood pressure reading of 158/144.  
However, the remaining blood pressure readings show diastolic 
pressure less than 110.  Thus, the Board finds that the 
veteran's diastolic pressure is predominately less than 110.  

The Board recognizes the veteran's contentions that his 
hypertension warrants a higher evaluation.  While the veteran 
is competent to testify as to observable symptoms, as a lay 
person he is not competent to provide an opinion requiring 
medical knowledge, such as an opinion as to the severity of a 
disability.  Thus, his own contentions do not warrant 
competent medical evidence that his hypertension warrants an 
increased evaluation.  Espiritu, supra.

Entitlement to an Evaluation in Excess of 10 Percent for 
Hiatal Hernia 
with GER and Diverticulosis.

Outpatient VA treatment reports show that in July 2000 the 
veteran reported dysphagia, pyrosis, regurgitation and 
frequent diarrhea that was worse with dairy products.  

The report of an August 2001 VA gastrointestinal examination 
provides that the veteran complained of daily dysphagia, 
primarily with solids, able to complete the swallow; pyrosis 
daily, despite Prilosec; regurgitation daily; fair appetite, 
with loss of 20 pounds over the prior six months; and nausea, 
and vomiting once a week, with no hematosis.  He also noted 
severe abdominal cramps in the lower abdomen, on a daily 
basis that were worse with milk and certain other foods.  On 
physical examination, the veteran's abdomen was soft, with 
mild tenderness in the left lower quadrant.  Otherwise there 
was no tenderness, masses or hepatosplenomegaly.  The 
diagnosis was GERD with hiatal hernia, irritable bowel 
syndrome, lactose intolerance and diverticulosis.  

VA outpatient treatment reports show that the veteran 
continued to complaint of gastrointestinal symptoms during 
the remainder of the appeal period.  

The veteran's service-connected hiatal hernia is evaluated 
under Diagnostic Code 7346.  The rating criteria provide that 
a 30 percent rating is assigned for hiatal hernia when there 
is persistent recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  Diagnostic Code 
7346. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
hiatal hernia with GER and diverticulosis.  The Board is 
cognizant that VA outpatient treatment and examination 
reports provide reports of dysphagia, pyrosis, regurgitation, 
frequent diarrhea, nausea, weight loss and vomiting.  On the 
other hand, the VA outpatient treatment and examination 
reports are negative for any substernal or arm or shoulder 
pain, or any opinion or medical findings that the veteran's 
disability produced considerable impairment of health.  

The Board recognizes the veteran's contentions that his 
hiatal hernia warrants a higher evaluation.  While the 
veteran is competent to testify as to observable symptoms, as 
a lay person he is not competent to provide an opinion 
requiring medical knowledge, such as an opinion as to the 
severity of a disability.  Thus, his own contentions do not 
warrant competent medical evidence that his hiatal hernia 
warrants an increased evaluation.  Espiritu, supra.

Entitlement to an Initial Compensable Evaluation for Missing 
Right Big Toenail

The report of an August 2001 VA general medical examination 
provides that the veteran had a missing right big toenail.  
No pertinent complaints, symptoms, findings or diagnoses were 
provided.

The veteran's missing right big toenail is evaluated as a 
scar.  As noted, the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002.  67 
Fed. Reg. 49590-49599.  

Under the previous criteria, a 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to August 30, 2002).  A disability 
evaluation in excess of 10 percent may be assigned under 
Diagnostic Code 7805, which evaluates scars based upon 
limitation of function of the part affected.  Diagnostic Code 
7805 (prior to August 30, 2002).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion, 
provides that an area or areas exceeding 6 square inches (39 
sq. cm.) warrant a 10 percent rating.  Diagnostic Code 7802, 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion, provides 
that an area or areas of 144 square inches (929 sq. cm.) or 
greater warrants a 10 percent rating.  Diagnostic Code 7803 
provides that scars that are superficial, unstable warrant a 
10 percent rating.  Diagnostic Code 7804 provides that scars 
that are superficial, painful on examination warrant a 10 
percent rating.  Notes accompanying Diagnostic Code 7804 
provide that a superficial scar is one not associated with 
underlying soft tissue damage, and a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  Diagnostic Code 7805 provides that 
other scars will be rated based on limitation of function of 
affected part.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
missing right big toenail under the prior or the revised 
criteria.  

The competent medical evidence is negative for any objective 
findings warranting a compensable evaluation.  The report of 
an August 2001 VA general medical examination identified the 
missing right big toenail, but set forth no pertinent 
complaints, symptoms, findings or diagnoses.  The Board 
recognizes that the veteran's missing right big toenail is 
located on or near the tip of his right toe.  Nevertheless, 
in the absence of a showing of pain on examination, a 10 
percent evaluation is not warranted under the revised 
Diagnostic Code 7804 and its accompanying Notes.  

The Board recognizes the veteran's contentions that his 
missing right big toenail warrants a higher evaluation.  
While the veteran is competent to testify as to observable 
symptoms, as a lay person he is not competent to provide an 
opinion requiring medical knowledge, such as an opinion as to 
the severity of a disability.  Thus, his own contentions do 
not warrant competent medical evidence that his missing right 
big toenail warrants an increased evaluation.  Espiritu, 
supra.

Entitlement to an Initial Evaluation in Excess of 20 Percent 
for Left Shoulder Impingement, Residual of Subacromial 
Arthroscopic Decompression, 
with Pain (Non-Dominant)

The report of an August 2001 VA orthopedic examination 
provides that the veteran's left shoulder had no specific 
local tenderness and no crepitus with motion.  There was 
marked pain and he actively resisted motion of the left 
shoulder beyond 90 degrees of abduction and flexion, and any 
rotation of the shoulder.  He had excellent muscles in his 
shoulders with no atrophy.  X-rays conducted in April 2000 
were noted to be normal.  The examiner commented that the 
veteran had mild lack of endurance but no lack of 
coordination noted on examination.  The pertinent diagnosis 
was complaint of pain and arthritis in the left shoulder.  
The veteran more likely than not had mild limitation of 
motion in his shoulder since he had sufficient problems to 
have had a subacromial decompression of the shoulder in 1998.  
However, his restricted motion of the left shoulder was 
markedly voluntary and mild degree of mild restriction of the 
left shoulder was considered reasonable.  

The report of a December 2001 VA medical examination for 
hypertension provides that the veteran's musculoskeletal 
system was characterized as having good pulses and sensory 
response, with full range of motion of all joints.  

VA outpatient treatment reports show that the veteran 
continued to complain of left shoulder pain during the 
remainder of the appeal period.  A January 2003 outpatient 
treatment report provides that the veteran reported seeing a 
private physician for pain, which was diagnosed as a pinched 
nerve.  The veteran walked out of a February 2003 VA EMG 
examination.  

The veteran's current 20 percent evaluation for a left 
shoulder (non-dominant) disability is based on Diagnostic 
Code 5202, impairment of the humerus.  A 40 percent 
evaluation for minor humerus requires fibrous union.  
Diagnostic Code 5202.  

Intermediate ankylosis of the minor scapulohumeral 
articulation, between favorable and unfavorable, warrants a 
30 percent evaluation.  Diagnostic Code 5200.  Limitation of 
motion of the minor arm to 25 degrees from the side warrants 
a 30 percent evaluation.  Diagnostic Code 5201.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 20 
percent for left shoulder impingement, residual of 
subacromial arthroscopic decompression, with pain (non-
dominant).  

The competent medical evidence, including the August and 
December 2001 VA examination reports, as well as VA 
outpatient treatment reports, fails to show fibrous union of 
the minor humerus, Diagnostic Code 5202; intermediate 
ankylosis of the minor scapulohumeral articulation, between 
favorable and unfavorable, Diagnostic Code 5200; or 
limitation of motion of the minor arm to 25 degrees from the 
side, Diagnostic Code 5201.  

The Board recognizes the veteran's complaints of left 
shoulder pain.  The veteran's pain does not warrant an 
evaluation in excess of 20 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The Board finds that his 
symptoms, including pain, are adequately addressed and 
contemplated by the 20 percent evaluation under Diagnostic 
Code 5202.  As stated, the evidence does not show that the 
veteran's pain results in additional limitation of motion 
that more nearly approximates intermediate ankylosis of the 
minor scapulohumeral articulation, between favorable and 
unfavorable, Diagnostic Code 5200, or limitation of the minor 
arm to 25 degrees from the side, Diagnostic Code 5201.  That 
is, there is no evidence of additional loss of motion due to 
pain supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that result in 
additional loss of motion, to a degree that would support a 
rating in excess of 20 percent.  In fact, the August 2001 VA 
orthopedic examination found that the veteran had excellent 
muscles in his shoulders with no atrophy or lack of 
coordination, and his restricted motion of the left shoulder 
was markedly voluntary and a mild degree of mild restriction 
of the left shoulder was considered reasonable.  Thus, the 
Board finds that the veteran's current 20 percent evaluation 
appropriately addresses his symptoms, and an evaluation in 
excess of 20 percent under Diagnostic Codes 5200 or 5201, 
including consideration of sections 4.40, 4.45 and 4.59, is 
not warranted.  DeLuca, 8 Vet. App. at 202.

The Board also finds it significant that the veteran failed 
to attend a scheduled VA EMG examination, the results of 
which may have been favorable to his claim.  The Board points 
out that "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, when entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied.  38 C.F.R. § 3.655(b) (2003).

The Board recognizes the veteran's contentions that his left 
shoulder disability warrants a higher evaluation.  While the 
veteran is competent to testify as to observable symptoms, as 
a lay person he is not competent to provide an opinion 
requiring medical knowledge, such as an opinion as to the 
severity of a disability.  Thus, his own contentions do not 
warrant competent medical evidence that his left shoulder 
disability warrants an increased evaluation.  Espiritu, 
supra.

Entitlement to an Initial Evaluation in Excess of 10 Percent 
for Right-Sided
Herniated Disc with Degenerative Disc Disease at C5-6, to 
Include Spasms.

The report of an August 2001 VA orthopedic examination 
provides that the veteran complained of neck pain and spasms.  
The examiner noted that April 2000 X-rays showed mild 
degenerative disc disease at C5-6 that was consistent with 
his age and not abnormal.  The results of physical 
examination resulted in a pertinent diagnosis of complaint of 
neck spasms and stiffness with no objective findings on exam, 
and no disability noted.  

The report of a December 2001 VA examination for hypertension 
provides that the veteran's musculoskeletal system was 
characterized as having good pulses and sensory response, 
with full range of motion of all joints.  

VA outpatient treatment reports show that the veteran 
continued to complain of neck pain during the remainder of 
the appeal period.  A January 2003 outpatient treatment 
report provides that the veteran reported seeing a private 
physician for pain, which was diagnosed as a pinched nerve.  
The veteran walked out of a February 2003 VA EMG examination.

As noted above, there have been significant changes in the 
regulations pertaining to back disorders during the pendency 
of this appeal.  The veteran has been provided all pertinent 
rating criteria.  The Board refers to the previous and 
revised rating criteria for the evaluation of intervertebral 
disc syndrome, as set forth in the above analysis for 
entitlement to an initial evaluation for chronic low back 
pain with degenerative disc disease in excess of 10 percent.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for right-sided herniated disc with degenerative disc 
disease at C5-6, to include spasms, even with consideration 
of Deluca, under any of the old or revised criteria:  
Diagnostic Code 5293 (effective before September 23, 2002), 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, or the General Rating Formula for 
Diseases and Injuries of the Spine.

In so finding, the Board recognizes that the veteran's VA 
outpatient treatment reports show that he has continued to 
complain of neck pain.  However, they are negative for 
objective findings warranting an increased evaluation.  The 
Board also finds it significant that the veteran failed to 
attend a scheduled VA EMG examination, the results of which 
may have been favorable to his claim.  Wood, supra, and 38 
C.F.R. § 3.655(b).

The report of an August 2001 orthopedic examination provides 
that there were no objective findings on examination and no 
disability noted regarding the veteran's neck.  The report of 
a December 2001 VA medical examination provides that on 
examination of the veteran's musculoskeletal system, there 
was no joint swelling noted and he had full range of motion.  
The Board finds that these negative medical findings are 
strong evidence against an increased evaluation.  

The Board recognizes the veteran's contentions that his 
cervical spine disability warrants a higher evaluation.  
While the veteran is competent to testify as to observable 
symptoms, as a lay person he is not competent to provide an 
opinion requiring medical knowledge, such as an opinion as to 
the severity of a disability.  Thus, his own contentions do 
not warrant competent medical evidence that his cervical 
spine disability warrants an increased evaluation.  Espiritu, 
supra.

As the preponderance of the evidence is against the denied 
increased evaluation claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.


ORDER

Service connection for residuals of a heart attack is denied.

Service connection for skin eruptions is denied.  

Service connection for bilateral toe fungus is granted.  

Service connection for blurred vision, as a residual of a 
foreign body in the eye, is denied. 

Service connection for right foot arthritis, with tendonitis 
and pain, is denied.

Service connection for syncopal episodes is denied.

Service connection for inflammation of the knees is denied.

Service connection for varicose veins is denied.

Service connection for migraine headaches is denied.

Service connection for a pancreas condition, due to exposure 
to lead, is denied.  

Service connection for numbness, loss of feeling and loss of 
range of motion of the left elbow, wrist and hand is denied.

New and material evidence having been received, the veteran's 
claim for service connection for a psychiatric disability is 
reopened; to this extent only, the appeal is granted.

An initial evaluation for chronic low back pain with 
degenerative disc disease in excess of 10 percent is denied.

An initial evaluation for tinea cruris in excess of 10 
percent is denied.

An initial compensable evaluation for bilateral athlete's 
foot is denied. 

An initial evaluation for hypertension in excess of 10 
percent is denied. 

An evaluation in excess of 10 percent for hiatal hernia with 
GER and diverticulosis is denied.

An initial compensable evaluation for missing right big 
toenail is denied.

An initial evaluation in excess of 20 percent for left 
shoulder impingement, residual of subacromial arthroscopic 
decompression, with pain (non-dominant) is denied.  

An initial evaluation in excess of 10 percent for right-sided 
herniated disc with degenerative disc disease at C5-6, to 
include spasms, is denied.  


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a psychiatric disability has been 
reopened, the claim must be considered de novo with 
consideration given to the additional evidence associated 
with the claims file since the April 1988 rating decision. 

The medical evidence of record indicates that it is likely 
that there are service mental health treatment records that 
have not been associated with the veteran's claims file.  
Additional efforts to obtain any outstanding service medical 
records is required.

The Board also finds that the issue of entitlement to a TDIU 
is inextricably intertwined with the issue of entitlement to 
service connection for a psychiatric disorder, as well as the 
issue of the proper evaluation of the veteran's toenail 
fungal infection.  The outcome of each of these issues could 
have a significant effect on the veteran's TDIU claim.  Thus, 
the Board remands the TDIU claim for additional adjudication 
in light of the outcome of these issues.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and its implementing 
regulations.  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A.§ 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for a 
psychiatric disability of the impact of 
the notification requirements on his 
claim.  

2.  The RO should attempt to obtain the 
veteran's complete service mental health 
treatment records, and document all 
efforts.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a psychiatric disability, 
considering all additional evidence 
associated with the claims file since the 
April 1988 rating decision, including any 
recently obtained service medical records and 
the August 2001 VA report.  In light of the 
outcome of the claim for service connection 
for a psychiatric disability, as well as the 
evaluation assigned for the veteran's 
service-connected toenail fungus, the RO 
should readjudicate the veteran's claim for a 
TDIU.  If the benefits sought on appeal 
remain denied, the veteran should be provided 
with an SSOC.  An appropriate period of time 
should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



